                           Case 1:20-cv-02054-CKK Document 1-1 Filed 07/28/20 Page 1 of 15

                                                                                                                                             Kohl Harrington <kohl@harringtonfilms.com>



FOIA Request NARA-NGC-2020-000137 Submitted
1 message

admin@foiaonline.gov <admin@foiaonline.gov>                                                                                                                    Wed, Nov 27, 2019 at 2:10 PM
To: kohl@harringtonfilms.com


 This message is to confirm your request submission to the FOIAonline application: View Request. Request information is as follows:

       Tracking Number: NARA-NGC-2020-000137
       Requester Name: Kohl Harrington
       Date Submitted: 11/27/2019
       Request Status: Submitted
       Description: I am requesting the email records date range (August 01, 2019 through November 27, 2019) for OGIS employee, Martha Wagner Murphy, who is the Deputy Director,
       Office of Government Information Services, and the email records I'm requesting are for key words kohl harrington, sarah kotler, Kim Hutchinson, Michael Marquis. Additionally, I am
       requesting all emails OGIS employee Martha Wagner Murphy has exchanged with FDA FOIA employee sarah kotler (Sarah.Kotler@fda.hhs.gov), kim hutchinson
       (Kim.Hutchinson@hhs.gov), and Michael Marquis (Michael.marquis@hhs.gov)




                                                                                                                                                                      Exhibit 1
                         Case 1:20-cv-02054-CKK Document 1-1 Filed 07/28/20 Page 2 of 15

                                                                                                                            Kohl Harrington <kohl@harringtonfilms.com>



FOIA Requests NGC20-091 and NGC20-092
1 message

Susan Gillett <foia@nara.gov>                                                                                                               Thu, Dec 5, 2019 at 10:27 AM
To: kohl@harringtonfilms.com

 Dear Mr. Harrington:

 This is in response to your request for expedited processing of your FOIA requests referenced above submitted to the National Archives and Records Administration
 (NARA) via FOIAonline. You have also requested a fee waiver. We assigned your FOIA requests the internal tracking numbers NGC20-091 [FOIAonline NARA-
 NGC-2020-000137] and NGC20-092 [NARA-NGC-2020-000138] in addition to your FOIAonline tracking numbers. Please cite these internal tracking numbers in
 any future correspondence about these requests.

 With regard to your request for a fee waiver, we have determined that a fee is not billable.

 We are denying your requests for expedited processing for the following reasons. You have not complied with the requirements of our regulation 36 C.F.R. Section
 1250.28 concerning requests for expedited processing. You can find our FOIA regulations here https://www.archives.gov/foia/regulations.

 Under 36 C.F.R. Section 1250.28 (c), you must submit a statement certified to be true and correct, and explain the basis for your need for expedited processing.
 You did not provide such a statement or clearly address the criteria in Section 1250.28 (a)(1) through (a)(4). You are asking us to expedite a request for emails
 between the Office of Government Information Services (OGIS) and Food and Drug Administration (FDA) employees related to the FOIA process at FDA. You have
 not explained how the expedition of your FOIA to NARA for OGIS records conforms to our regulations for expedition.

 If you are not satisfied with our action on this request, you have the right to file an administrative appeal within ninety (90) calendar days from the date of this
 letter via regular U.S. mail or email. By filing an appeal, you preserve your rights under FOIA and give the agency a chance to review and reconsider your request
 and the agency’s decision. If you submit your appeal in writing, please address it to the Deputy Archivist of the United States (ND), National Archives and Records
 Administration, 8601 Adelphi Road, College Park, Maryland 20740. Both the letter and the envelope should be clearly marked “Freedom of Information Act
 Appeal.” If you submit your appeal by e-mail please send it to FOIA@nara.gov, also addressed to the Deputy Archivist of the United States. Please be sure to explain
 why you believe this response does not meet the requirements of the FOIA. All correspondence should reference your case tracking numbers NGC19-091 and
 NGC20-092, and your FOIAonline tracking numbers.

 If you would like to discuss our response before filing an appeal to attempt to resolve your dispute without going through the appeals process, you may contact our
 FOIA Public Liaison Gary M. Stern for assistance at:

         The National Archives and Records Administration
         8601 Adelphi Road, Room 3110
         College Park, MD 20740-6001
         301-837-1750
         garym.stern@nara.gov

 If you are unable to resolve your FOIA dispute through our FOIA Public Liaison, the Office of Government Information Services (OGIS), the Federal FOIA
 Ombudsman’s office, offers mediation services to help resolve disputes between FOIA requesters and Federal agencies. The contact information for OGIS is noted
 below:

         Office of Government Information Services
         National Archives and Records Administration
         8601 Adelphi Road–OGIS
         College Park, MD 20740-6001
         ogis@nara.gov
         ogis.archives.gov
         202-741-5770
         1-877-684-6448

 Sincerely,

 Susan Gillett
 Government Information Specialist
 Office of General Counsel
 The National Archives and Records Administration
 College Park, MD




                                                                                                                                                 Exhibit 2
                          Case 1:20-cv-02054-CKK Document 1-1 Filed 07/28/20 Page 3 of 15

                                                                                                                Kohl Harrington <kohl@harringtonfilms.com>



Appeal NGC20-091
1 message

Kohl Harrington <kohl@harringtonfilms.com>                                                                                     Tue, Mar 24, 2020 at 10:21 AM
To: foia@nara.gov
Cc: gary.stern@nara.gov
Bcc: Kohl Harrington <kohl@harringtonfilms.com>

 I am appealing my FOIA request NGC 20-091.

 NARA has not responded to my FOIA request with records in the times outlined in federal regulations and law.

 -Kohl Harrington
 Harrington Films
 323-237-9958




                                                                                                                                    Exhibit 3
                          Case 1:20-cv-02054-CKK Document 1-1 Filed 07/28/20 Page 4 of 15

                                                                                                                                Kohl Harrington <kohl@harringtonfilms.com>



Your FOIA Appeal of NGC20-091
1 message

Susan Gillett <foia@nara.gov>                                                                                                                    Thu, Mar 26, 2020 at 1:54 PM
To: Kohl Harrington <kohl@harringtonfilms.com>

 March 26, 2020

 Kohl Harrington
 29201 Heathercliff Rd. #1205
 Malibu, CA 90265

 Re: NGC20-091/ NARA Appeal No. NGC20-033A

 Dear Mr. Harrington:

 On March 24, 2020, we received on behalf of the Deputy Archivist of the United States, your administrative appeal that you submitted via email to foia@nara.gov.
 You are appealing FOIA request NGC20-091. You are appealing because you have not received a response within 20 working days. We assigned your appeal a case
 number NGC20-033A . Please provide this number in any future correspondence about this appeal.

 The Deputy Archivist of the United States has the responsibility to adjudicate such appeals. In an attempt to afford each appellant equal and impartial treatment,
 we have adopted a general practice of assigning appeals in the approximate order of receipt. Due to the COVID-19 pandemic, and pursuant to guidance received
 from the Office of Management and Budget (OMB), NARA has adjusted its normal operations to balance the need of completing its mission-critical work while also
 adhering to the recommended social distancing for the safety of our staff. As a result of this re-prioritization of activities, you may experience a delay in receiving a
 substantive response to your FOIA request and to your appeal. We apologize for this inconvenience and appreciate your understanding and patience.

 We will notify you of the decision on your appeal as soon as we can. If you have any questions about the status of your appeal, you may contact us at
 foia@nara.gov, or write to the address below.

 Sincerely,

 Susan Gillett
 Government Information Specialist
 Office of General Counsel, Room 3110
 8601 Adelphi Rd.
 College Park, MD 20740-6001




                                                                                                                                                       Exhibit 4
    Case 1:20-cv-02054-CKK Document 1-1 Filed 07/28/20 Page 5 of 15




                                                                   April 20, 2020




Kohl Harrington
Harrington Films
kohl@harringtonfilms.com

                   Re: Freedom of Information Act Appeal No. NGC20-033A

Dear Mr. Harrington:

This is in response to your Freedom of Information Act (FOIA) appeal received in our office on
March 24, 2020, in which you appeal the National Archives and Records Administration’s
Office of the General Council (NGC) administration of your initial FOIA request assigned
tracking number NGC20-091. Your appeal was assigned tracking number NGC20-033A.

In your November 27, 2019 FOIAonline request, you asked for “the email records date range
(August 01, 2019 through November 27, 2019) for OGIS employee Martha Wagner Murphy,
who is the Deputy Director, Office of Government Information Services, and the email records
I’m requesting are for key words Kohl Harrington, Sarah Kotler, Kim Hutchinson, Michael
Marquis. Additionally, I am requesting all emails OGIS employee Martha Wagner Murphy has
exchanged with FDA FOIA employee Sarah Kotler (Sarah.Lotler@fda.hhs.gov), Kim
Hutchinson (Kim.Hutchinson@hhs.gov), and Michael Marquis (Michael.Marquis@hhs.gov).”

In your March 24, 2020 email, you appealed the fact that NARA has not responded to your
FOIA request stating, “NARA has not responded to my FOIA request with records in the times
outlined in federal regulations and law.”

Under the FOIA, you may file an administrative appeal with NARA for any of the following
decisions: the refusal to release the record, either in whole or in part; the determination that a
record does not exist or cannot be found; the determination that the record you sought was not
subject to the FOIA; the denial of a request for expedited processing; or the denial of a fee
waiver request. See 36 C.F.R. § 1250.70 and NARA’s FOIA Reference Guide. Your appeal
stating that NARA has not yet completed processing of your request is not a valid basis for an
administrative FOIA appeal. As such, your appeal is being denied as an improper FOIA appeal.

As of today, your FOIA request is number 153 in our Complex queue.

This completes the processing of your appeal.




                                                                                        Exhibit 5
    Case 1:20-cv-02054-CKK Document 1-1 Filed 07/28/20 Page 6 of 15




For your information, the Office of Government Information Services (OGIS), the Federal FOIA
Ombudsman’s office, offers mediation services to resolve disputes between FOIA requesters and
Federal agencies as a non-exclusive alternative to litigation. Please consider using OGIS
services, and this does not affect your right to pursue litigation. You may contact OGIS in any of
the following ways:

Office of Government Information Services
National Archives and Records Administration
8601 Adelphi Road – OGIS
College Park, MD 20740-6001
ogis@nara.gov
ogis.archives.gov
202-741-5770
1-877-684-6448

Your administrative remedies are now exhausted. If you are dissatisfied with my action on your
appeal, the FOIA permits you to file a lawsuit in federal district court in accordance with 5
U.S.C. § 552(a)(4)(B). You may seek judicial review in the District of Columbia, in the United
States District Court for the judicial district in which you reside or do business, or the judicial
district where the records are located – in this instance, in the District of Maryland.

Sincerely,


Debra Steidel Wall
DEBRA STEIDEL WALL
Deputy Archivist of the United States
   Case 1:20-cv-02054-CKK Document 1-1 Filed 07/28/20 Page 7 of 15




Official: NGC
Reading: NGC
Information Copy: NGC
NGC: JFoor/jf 04/20/2020
S:FOIA/FOIA APPEALS/FY 2020/ NGC20-033A File code 1103-6
                             Case 1:20-cv-02054-CKK Document 1-1 Filed 07/28/20 Page 8 of 15

                                                                                                                                                      Kohl Harrington <kohl@harringtonfilms.com>



Mediation Services of NARA FOIA NGC20-091 & NGC20-092
2 messages

Kohl Harrington <kohl@harringtonfilms.com>                                                                                                                                Mon, Apr 20, 2020 at 1:23 PM
To: OGIS <ogis@nara.gov>
Cc: Susan Gillett <susan.gillett@nara.gov>, foia@nara.gov
Bcc: Kohl Harrington <kohl@harringtonfilms.com>

  Hello,

  I have been waiting on records for NGC20-091 and NGC20-092 since December 2019.

  I received a response from NARA stating that my request is still 153 in line to be fulfilled, in a complex queve.

  As of today, I have no idea if I will receive these records in a week, two weeks, or if it will take 6 months or a year to provide me these records. Everything is so open ended, and I need
  affirmative dates and I need to start receiving records.

  Provided that I have been waiting on these records since December 5, 2019 and it is now April 20, 2020, and since my appeal has been filed because I have not been provided records in a
  timely manner in accordance with federal statutes, I am making one last effort to start receiving records.

  I believe it is most appropriate at this point to work out a way so I can start receiving records in batches on specified dates, similar to how the process would work after federal litigation. This
  way, I can officially start receiving records without having to litigate, even though Susan Gillet stated to me that my only option was to file suit if I desired to receive records as I am being
  "impatient." I highly disagree with her accusation that I am being impatient, and believe that waiting upwards to 5 and 6 months with no idea as to when I will ever get records is displaying
  extreme patience.

  I am willing to work out a timeline with Susan or the appropriate party so I can start receiving records that I have been waiting on since December 2019, and as an effort to avoid litigation on
  this matter.

  I am looking to solve this matter within the next 20 working days.

  -Kohl Harrington
  Harrington Films
  323-237-9958

  2 attachments
       NGC20-033A Appealing Timely Process NGC20-091 Final-signed.pdf
       269K
       NGC20-034A Appealing Timely Process NGC20-092 Final (1)-signed.pdf
       270K


OGIS <OGIS+noreply@nara.gov>                                                                                                                                              Mon, Apr 20, 2020 at 1:24 PM
To: kohl@harringtonfilms.com

  Thank you for contacting the Office of Government Information Services. This is an auto reply message.

  If you requested our assistance with resolving a Freedom of Information Act (FOIA) dispute and have not done so already, please send us a brief description of your dispute and copies of
  your FOIA request, the agency’s response to your request, your appeal letter (if you filed an appeal), and the agency's response to your appeal (if received a response).

  Due to the COVID-19 outbreak, at present we can only receive and respond to inquiries via email. Please send materials as PDF attachments to ogis@nara.gov. Please note that there is
  an increased demand for our services; for this reason, there may be a delay in our response. We apologize for any inconvenience and look forward to assisting you.

  Sincerely,
  The OGIS Staff

  --
  OFFICE OF GOVERNMENT INFORMATION SERVICES
  National Archives and Records Administration
  Email: ogis@nara.gov
  Phone: 202-741-5770
  Website: https://www.archives.gov/ogis
  Blog: http://foia.blogs.archives.gov/




                                                                                                                                                                               Exhibit 6
        Case 1:20-cv-02054-CKK Document 1-1 Filed 07/28/20 Page 9 of 15




              Status Update for FOIA Requests of Kohl Harrington to NARA
                                      As of May 1, 2020


Requests Received on November 27, 2019
NGC20-091 -- OGIS Emails of Martha Murphy Aug. 1-Nov. 27, 2019, #152
NGC20-092 -- OGIS Emails of Kirsten Mitchell Aug. 1- Nov. 27, 2019, #153
The estimated date of completion for these requests is approximately 12 months.

Requests Received on February 6, 2020
NGC20-217 -- OGIS Emails of Kirsten Mitchell Nov. 28, 2019-Feb. 6, 2020, #171
NGC20-218 -- OGIS Emails of Martha Murphy Nov. 28, 2019-Feb. 6, 2020, #172
NGC20-219 -- OGIS Case File 20-0407, #173
The estimated date of completion for these requests is approximately 14 months.

Requests Received on March 24, 2020
NGC20-328 OGIS Emails of Kirsten Mitchell Nov. 28, 2019-Mar. 24, 2020, #207
NGC20-329 OGIS Emails of Martha Murphy Nov. 28, 2019-Mar. 24, 2020, #208,
NGC20-330 OGIS Emails of Alina Semo Nov. 28, 2019-Mar. 24, 2020, #209
The estimated date of completion for these requests is approximately 17 months.

Requests Received on April 3, 2020
NGC20-351-- OGIS Emails of Sheela Portonovo Aug. 1-Nov. 27, 2019, #220
NGC20-352 -- OGIS Emails of Carrie McGuire Aug. 1-Nov. 27, 2019, #221
The estimated date of completion for these requests is approximately 18 months.

Request Received on April 7, 2020
NGC20-359 -- OGIS Emails of Dwaine Bacon Aug. 1-Nov. 27, 2019, #225
The estimated date of completion for these requests is approximately 18 months.

Requests Received on April 28, 2020
NGC20-394 -- OGIS Emails of Kirsten Mitchell Mar. 25-Apr. 28, 2020, #241
NGC20-395 -- OGIS Emails of Martha Murphy Mar. 25-Apr. 28, 2020, #242
NGC20-396 -- OGIS Emails of Alina Semo Mar. 25-Apr. 28, 2020, #243
NGC20-397 -- OGIS Emails of Teresa Brady Aug. 1-Nov. 27, 2019, #244
The estimated date of completion for these requests is approximately 20 months.

Please note that this is a conservative estimate and cases may move more quickly through the
queue.




                                                                                         Exhibit 7
                  Case 1:20-cv-02054-CKK Document 1-1 Filed 07/28/20 Page 10 of 15


                                                                                 Kohl Harrington <kohl@harringtonfilms.com>



Mediation Services of NARA FOIA NGC20-091 & NGC20-092
3 messages

Kohl Harrington <kohl@harringtonfilms.com>                                                           Mon, Apr 20, 2020 at 2:23 PM
To: OGIS <ogis@nara.gov>
Cc: Susan Gillett <susan.gillett@nara.gov>, foia@nara.gov
Bcc: Kohl Harrington <kohl@harringtonfilms.com>

  Hello,

  I have been waiting on records for NGC20-091 and NGC20-092 since December 2019.

  I received a response from NARA stating that my request is still 153 in line to be fulfilled, in a complex queve.

  As of today, I have no idea if I will receive these records in a week, two weeks, or if it will take 6 months or a year to
  provide me these records. Everything is so open ended, and I need affirmative dates and I need to start receiving
  records.

  Provided that I have been waiting on these records since December 5, 2019 and it is now April 20, 2020, and since my
  appeal has been filed because I have not been provided records in a timely manner in accordance with federal statutes, I
  am making one last effort to start receiving records.

  I believe it is most appropriate at this point to work out a way so I can start receiving records in batches on specified
  dates, similar to how the process would work after federal litigation. This way, I can officially start receiving records without
  having to litigate, even though Susan Gillet stated to me that my only option was to file suit if I desired to receive records
  as I am being "impatient." I highly disagree with her accusation that I am being impatient, and believe that waiting
  upwards to 5 and 6 months with no idea as to when I will ever get records is displaying extreme patience.

  I am willing to work out a timeline with Susan or the appropriate party so I can start receiving records that I have been
  waiting on since December 2019, and as an effort to avoid litigation on this matter.

  I am looking to solve this matter within the next 20 working days.

  -Kohl Harrington
  Harrington Films
  323-237-9958

  2 attachments
       NGC20-033A Appealing Timely Process NGC20-091 Final-signed.pdf
       269K
       NGC20-034A Appealing Timely Process NGC20-092 Final (1)-signed.pdf
       270K


OGIS <OGIS+noreply@nara.gov>                                                                         Mon, Apr 20, 2020 at 2:24 PM
To: kohl@harringtonfilms.com

  Thank you for contacting the Office of Government Information Services. This is an auto reply message.

  If you requested our assistance with resolving a Freedom of Information Act (FOIA) dispute and have not done so already,
  please send us a brief description of your dispute and copies of your FOIA request, the agency’s response to your
  request, your appeal letter (if you filed an appeal), and the agency's response to your appeal (if received a response).

  Due to the COVID-19 outbreak, at present we can only receive and respond to inquiries via email. Please send materials
  as PDF attachments to ogis@nara.gov. Please note that there is an increased demand for our services; for this reason,
  there may be a delay in our response. We apologize for any inconvenience and look forward to assisting you.

                                                                                                                    Exhibit 8
                    Case 1:20-cv-02054-CKK Document 1-1 Filed 07/28/20 Page 11 of 15
 Sincerely,
 The OGIS Staff

 --
 OFFICE OF GOVERNMENT INFORMATION SERVICES
 National Archives and Records Administration
 Email: ogis@nara.gov
 Phone: 202-741-5770
 Website: https://www.archives.gov/ogis
 Blog: http://foia.blogs.archives.gov/


OGIS <OGIS@nara.gov>                                                                            Thu, Jun 11, 2020 at 12:44 PM
To: OGIS <OGIS@nara.gov>
Cc: ogis@nara.gov, kohl@harringtonfilms.com

 Dear Mr. Harrington,

 Thank you for contacting the Office of Government Information Services (OGIS). We understand that you seek assistance
 with two Freedom of Information Act (FOIA) requests to the National Archives and Records Administration (NARA).

 As you are aware, OGIS is the Federal FOIA ombudsman; in that role, we assist requesters and agencies with the FOIA
 process. Through our mediation program, we serve as a neutral third party to resolve disputes that arise from the FOIA
 process. OGIS does not have the statutory authority to compel an agency to provide an estimated date of completion or to
 process a particular request or appeal before others.

 In response to your submission, OGIS staff contacted NARA’s Office of General Counsel (NGC) to inquire about request
 Nos. NGC 20-091 and NGC 20-092. The FOIA staff in NGC is responsible for responding to access requests for NARA
 operational files. NGC FOIA staff informed us that the requests for which you seek assistance are for OGIS’s own
 operational records as they relate to your own cases that we have opened to assist you with a number of FOIA requests
 to different agencies. While OGIS staff has considered your request for assistance, we have ultimately determined that
 mediating a request for our office’s own records would represent a conflict of interest. For this reason, OGIS will take no
 further action on your request for assistance and will close this case.

 If you seek information about the status of your pending NARA requests in the future, we suggest that you continue to
 communicate with NGC FOIA staff directly. You may also contact NARA’s FOIA Public Liaison, Gary M. Stern, by phone
 at 301-837-1750 or by email at garym.stern@nara.gov.

 Sincerely,


 The OGIS Staff
 [Quoted text hidden]
                         Case 1:20-cv-02054-CKK Document 1-1 Filed 07/28/20 Page 12 of 15

                                                                                                                                             Kohl Harrington <kohl@harringtonfilms.com>



FOIA Request NARA-NGC-2020-000138 Submitted
1 message

admin@foiaonline.gov <admin@foiaonline.gov>                                                                                                                    Wed, Nov 27, 2019 at 2:22 PM
To: kohl@harringtonfilms.com


 This message is to confirm your request submission to the FOIAonline application: View Request. Request information is as follows:

       Tracking Number: NARA-NGC-2020-000138
       Requester Name: Kohl Harrington
       Date Submitted: 11/27/2019
       Request Status: Submitted
       Description: I am requesting the email records date range (August 01, 2019 through November 27, 2019) for OGIS employee, KIRSTEN MITCHELL, who is the Compliance Team
       Lead, Office of Government Information Services, and the email records I'm requesting are for key words kohl harrington, sarah kotler, Kim Hutchinson, Michael Marquis. Additionally,
       I am requesting all emails OGIS employee KIRSTEN MITCHEL has exchanged with FDA FOIA employee sarah kotler (Sarah.Kotler@fda.hhs.gov), kim hutchinson
       (Kim.Hutchinson@hhs.gov), and Michael Marquis (Michael.marquis@hhs.gov)




                                                                                                                                                                     Exhibit 9
                         Case 1:20-cv-02054-CKK Document 1-1 Filed 07/28/20 Page 13 of 15
                                                                                                                                                Exhibit 10
                                                                                                                              Kohl Harrington <kohl@harringtonfilms.com>



NGC20-092
13 messages

Kohl Harrington <kohl@harringtonfilms.com>                                                                                                      Thu, Feb 6, 2020 at 6:30 PM
To: foia@nara.gov
Bcc: Kohl Harrington <kohl@harringtonfilms.com>

 Hi,

 When can I expect to receive records for my request NGC20-092 (previously NARA-NGC-2020-000138)

 This request was made on 11/27/19.

 -Kohl Harrington
 Harrington Films
 310-870-3767


Susan Gillett <susan.gillett@nara.gov>                                                                                                            Fri, Feb 7, 2020 at 7:11 AM
To: kohl@harringtonfilms.com

 Good morning Mr. Harrington,

 Currently your request NGC20-092 is number 156 in our Complex FOIA queue. We have received from IT just over 40 emails that may be responsive and have to
 be reviewed for relevance and any exemptions that may apply under the FOIA. The three staff members who process the complex FOIAs are also working on FOIA
 appeals and Mandatory Declassification Review appeals. We process the complex FOIAs and the other cases in order of receipt.

 Some of the cases ahead of yours are waiting for consultations with other agencies to be returned. If the consultations are not yet received, the staff move past
 those and keep working down the queue. My best estimate is that you may receive a response within the next three to six months.

 Sincerely,

 Susan Gillett
 Government Information Specialist
 Office of General Counsel
 National Archives and Records Administration
 College Park, MD 20740-6001
 301-837-3409
 susan.gillett@nara.gov




 [Quoted text hidden]



Kohl Harrington <kohl@harringtonfilms.com>                                                                                                      Sun, Mar 8, 2020 at 3:54 AM
To: Susan Gillett <susan.gillett@nara.gov>

 Susan,

 Please provide me appeal rights and information for NARA FOIA requests.

 Thank you,

 -Kohl Harrington
 Harrington Films
 310-870-3767
 [Quoted text hidden]



Kohl Harrington <kohl@harringtonfilms.com>                                                                                                     Thu, Mar 19, 2020 at 9:13 PM
To: Susan Gillett <susan.gillett@nara.gov>

 Susan,

 Please provide me appeal rights and information for NARA FOIA requests.

 Thank you,

 -Kohl Harrington
 Harrington Films

 [Quoted text hidden]



Susan Gillett <susan.gillett@nara.gov>                                                                                                         Mon, Mar 23, 2020 at 5:41 PM
To: Kohl Harrington <kohl@harringtonfilms.com>

 Dear Mr. Harrington:

 Please go to www.archives.gov/foia to access our FOIA Reference Guide and other FOIA information. Your right to appeal does not commence until you receive a
 response. Please see the reference guide referred to.

 Due to the COVID-19 pandemic, and pursuant to guidance received from the Office of Management and Budget (OMB), NARA has adjusted its normal operations to
 balance the need of completing its mission-critical work while also adhering to the recommended social distancing for the safety of our staff. As a result of this re-
                          Case 1:20-cv-02054-CKK Document 1-1 Filed 07/28/20 Page 14 of 15
 prioritization of activities, you may experience a delay in receiving a substantive response to your FOIA request. We apologize for this inconvenience and appreciate
 your understanding and patience.

 Sincerely,

 Susan Gillett
 Government Information Specialist
 Office of General Counsel
 National Archives and Records Administration
 College Park, MD 20740-6001
 301-837-3409
 susan.gillett@nara.gov




 [Quoted text hidden]



Kohl Harrington <kohl@harringtonfilms.com>                                                                                                                        Mon, Mar 23, 2020 at 5:48 PM
To: Susan Gillett <susan.gillett@nara.gov>

 Susan,

 Please provide me appeal for NARA related FOIA requests. I do not need any further information from you at the moment other than who appeal information.

 Thank you,

 -Kohl
 [Quoted text hidden]



Kohl Harrington <kohl@harringtonfilms.com>                                                                                                                        Mon, Mar 23, 2020 at 5:49 PM
To: Susan Gillett <susan.gillett@nara.gov>

 Just note the correction, appeal *information for NARA related FOIA requests. I do not need any further information from you at the moment other than who appeal information.

 Thank you,

 -Kohl


 [Quoted text hidden]



Susan Gillett <susan.gillett@nara.gov>                                                                                                                             Tue, Mar 24, 2020 at 8:40 AM
To: Kohl Harrington <kohl@harringtonfilms.com>

 Hello Mr. Harrington,

 The appeal information is in the Reference Guide that I referred you to.

 Sincerely,

 Susan Gillett
 Government Information Specialist
 Office of General Counsel
 National Archives and Records Administration
 College Park, MD 20740-6001
 301-837-3409
 susan.gillett@nara.gov




 [Quoted text hidden]



Kohl Harrington <kohl@harringtonfilms.com>                                                                                                                        Tue, Mar 24, 2020 at 10:43 AM
To: Susan Gillett <susan.gillett@nara.gov>

 Hi Susan,

 To memorialize our phone call, I called you today and I asked "who could I speak to beyond the reference guide because I'm having trouble understanding exactly..."

 You then went on to state that all of you were being required to telework as of tomorrow. You believe most of the work of review of emails can be done by an archivist remotely.

 You then told me I can not appeal anything, including NARAs lack of response with records to my requests, until I have a response. You clearly stated to me "your appeal right does not kick
 in until we respond".

 You also went onto state "I know you're impatient..." I believe it is important to understand that I made my request on 11.27.29 and it is now 03.24.20. I believe it is very improper and
 inappropriate for you to automatically start accusing me of being impatient when I simply call you trying to get help beyond the reference guide. On the call, you also stated "the law allows
 us additional time." It is my understanding that law allows you 10 extra days beyond the 20 days identified in the statues. When it comes to your accusation towards me as being impatient, I
 believe I have been very patient.

 You told me my only option was to sue in federal court for records if I was unhappy.
                          Case 1:20-cv-02054-CKK Document 1-1 Filed 07/28/20 Page 15 of 15
 At the end of our phone call today, I asked you who I could speak to beyond yourself. You stated the FOIA public liaison Gary Stern.

 Thank you for those clarifications via the phone today.

 -Kohl Harrington
 Harrington Films
 323-237-9958

 [Quoted text hidden]



Kohl Harrington <kohl@harringtonfilms.com>                                                                                                                   Tue, Apr 28, 2020 at 10:24 AM
To: Susan Gillett <susan.gillett@nara.gov>

 Susan,

 On February 7, 2020 you stated my FOIA request for NGC20-092 was currently "number 156 in our Complex FOIA queue."

 The last update on April 20, 2020 stated I was "154 in our complex FOIA queve."

 What place is NGC20-092 currently in the FOIA queue? Also, when can I expect to receive the actual records for this? Do you estimate this taking a few more weeks, months, or am I
 expected to wait years before I receive these records? Please be as specific as possible so I can have absolute clarity on this matter.

 -Kohl Harrington
 Harrington Films
 323-237-9958

 [Quoted text hidden]



Kohl Harrington <kohl@harringtonfilms.com>                                                                                                                     Fri, May 1, 2020 at 10:46 AM
To: Susan Gillett <susan.gillett@nara.gov>

 Susan,

 Giving you a nudge on this since I haven't received a reply yet.

 On February 7, 2020 you stated my FOIA request for NGC20-092 was currently "number 156 in our Complex FOIA queue."

 The last update on April 20, 2020 stated I was "154 in our complex FOIA queve."

 What place is NGC20-092 currently in the FOIA queue? Also, when can I expect to receive the actual records for this? Do you estimate this taking a few more weeks, months, or am I
 expected to wait years before I receive these records? Please be as specific as possible so I can have absolute clarity on this matter.

 -Kohl Harrington
 Harrington Films
 323-237-9958
 [Quoted text hidden]



Susan Gillett <foia@nara.gov>                                                                                                                                  Fri, May 1, 2020 at 10:48 AM
To: Kohl Harrington <kohl@harringtonfilms.com>

 Dear Mr. Harrington,

 You will be getting a status update soon on all your 15 pending FOIA requests.

 Sincerely,

 Susan Gillett
 Government Information Specialist
 Office of General Counsel
 National Archives and Records Administration
 College Park, MD 20740-6001




 [Quoted text hidden]



Kohl Harrington <kohl@harringtonfilms.com>                                                                                                                     Fri, May 1, 2020 at 10:55 AM
To: Susan Gillett <foia@nara.gov>

 Thank you Susan. That would be most helpful and appreciated.

 -Kohl Harrington
 Harrington Films
 323-237-9958
 [Quoted text hidden]
